 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 3
   SHINING J. HSU (CABN 317917)
 4 Assistant United States Attorney

 5           1301 Clay Street, Suite 340S
             Oakland, California 94612
 6           Telephone: (510) 637-3680
             FAX: (510) 637-3724
 7
             Shining.Hsu@usdoj.gov
 8
     Attorneys for United States of America
 9
                                      UNITED STATES DISTRICT COURT
10

11                                 NORTHERN DISTRICT OF CALIFORNIA

12                                            OAKLAND DIVISION

13   UNITED STATES OF AMERICA,                        )   CASE NO. CR 14-0580-001 PJH
                                                      )
14           Plaintiff,                               )   AMENDED STIPULATION AND [PROPOSED]
15                                                    )   ORDER RELEASING COURT REGISTRY
        v.                                            )   FUNDS FOR PAYMENT OF DEFENDANT’S
16   MICHAEL MARR,                                    )   FINE AND SPECIAL ASSESSMENT
                                                      )   OBLIGATION AS MODIFIED BY THE
17
             Defendant.                               )   COURT
                                                      )
18

19           Plaintiff United States of America (“Plaintiff”) and Defendant Michael Marr (“Defendant”), by

20 and through their respective counsel, hereby stipulate and agree as follows:

21           1.      Defendant is indebted to the United States in the original amount of $1,397,261.59

22 arising out of a Judgment in a Criminal Case (the “Judgment”) entered on March 23, 2018, in the United

23 States District Court for the Northern District of California in the above-captioned matter. See Dkt No.

24 439.

25           2.      Defendant agreed to deposit the funds with the Clerk of the United States District Court

26 pending resolution of Defendant’s appeal of the above referenced criminal judgment. See Dkt. No. 453.

27           3.      Defendant has paid $1,397,261.59 into the Clerk’s registry pursuant to the Court’s Order

28 on April 26, 2018. See Dkt. No. 454.

     AMENDED STIPULATION AND PROPOSED
     ORDER CASE NO. CR 14-0580-001 PJH
                                                          1
 1          4.     Upon Defendant’s appeal, United States Court of Appeals for the Ninth Circuit affirmed

 2 the United States District Court’s decision in favor of the United States on January 25, 2019, and the

 3 mandate issued on April 11, 2019. See Dkt. Nos. 467, 468.

 4          5.     The parties therefore jointly request that the Court issue an Order authorizing the Clerk to

 5 issue an order releasing funds held in the Court Registry in this matter, including interest earned thereon,

 6 sufficient to satisfy the Defendant’s outstanding fine of $1,397,061.59 and any interest owed by the

 7 defendant under 18 U.S.C. § 3612(f) (which is approximately $11,686.47).

 8          7.     The parties further agree that any excess funds held by the registry after full satisfaction

 9 of the judgment and interest shall be returned to the Defendant.

10          IT IS SO STIPULATED.

11

12 Dated: March 6, 2020                                           /s/ Martha Boersch _____
                                                                  MARTHA BOERSCH
13                                                                Attorney for Defendant
                                                                  Michael Marr
14

15 Dated: March 6, 2020                                           DAVID L. ANDERSON
                                                                  United States Attorney
16
                                                                  /s/ Shining J. Hsu
17                                                                SHINING J. HSU1
                                                                  Assistant United States Attorney
18                                                                Attorneys for Plaintiff

19

20

21

22

23

24

25

26

27          1
             In accordance with Local Rule 5-1(i)(3), I certify that the content of the Stipulation is
28 acceptable  to counsel for Defendant and that I have obtained authorization from Martha Boersch to affix
   her electronic signature to this document
     AMENDED STIPULATION AND PROPOSED ORDER
     CASE NO. CR 14-0580-001 PJH
                                                         2
 1                                          [PROPOSED] ORDER

 2          The Court, having considered the Stipulation Regarding Release of Funds Held in the Registry,

 3 the Stipulation having been executed by the United States and defendant’s counsel, and good cause

 4 appearing, hereby ORDERS as follows:

 5          1.     The Stipulation is approved; and
                                                                 $1,397,061.59
 6          2.     The Court hereby directs the Clerk to release $1,397,261.59, which represents the

 7 principal funds already paid by Defendant to be applied to Defendant’s outstanding fine and special

 8 assessment obligation as set forth in the March 23, 2018 Judgment. Any accrued interest on the funds

 9 held in the registry shall be applied to any outstanding criminal monetary penalties issued against

10 Defendant in the March 23, 2018 Judgment, and accrued interest. The Clerk shall return any excess

11 funds to the Defendant.
                                                                         S DISTRICT
                                                                       TE           C
12          IT IS SO ORDERED.                                        TA




                                                                                                 O
                                                                 S




                                                                                                  U
                                                                ED




                                                                                                   RT
                                                                                       ERED
                                                            UNIT

                                                                               O ORD
13                                                                   IT IS S




                                                                                                       R NIA
14          Dated: March 9, 2020                                                 lis J. Ha
                                                                                           m   ilton
                                                            NO




                                                                              hyl
                                                                      Judge P




                                                                                                       FO
                                                         PHYLLIS J. HAMILTON
                                                             RT




                                                                                                   LI
15                                                       United EStates Chief District Judge
                                                                H




                                                                                                 A
                                                                 R     N       C
                                                                                         F
                                                                           D IS T IC T O
                                                                                 R
16

17

18

19

20

21

22

23

24

25

26

27

28

     AMENDED STIPULATION AND PROPOSED
     ORDER CASE NO. CR 14-0580-001 PJH
                                                        3
